 Case 2:20-cv-06560-SVW-KS Document 1 Filed 07/23/20 Page 1 of 15 Page ID #:1



1    Brent H. Blakely (SBN 157292)
     bblakely@blakelylawgroup.com
2    Mark S. Zhai (SBN 287988)
     mzhai@blakelylawgroup.com
3    Colby A. Meagle (SBN 328594)
     cmeagle@blakelylawgroup.com
4    BLAKELY LAW GROUP
     1334 Parkview Avenue, Suite 280
5    Manhattan Beach, California 90266
     Telephone: (310) 546-7400
6    Facsimile: (310) 546-7401
7    Attorneys for Plaintiff
     Chrome Hearts LLC
8
9                              UNITED STATES DISTRICT COURT
10                         CENTRAL DISTRICT OF CALIFORNIA
11
     CHROME HEARTS LLC, a Delaware     )        CASE NO.:
12   Limited Liability Company,        )
                                       )        COMPLAINT FOR DAMAGES AND
13                                     )        EQUITABLE RELIEF
                      Plaintiff,       )
14                                     )        1. TRADEMARK INFRINGEMENT
                                       )
15                vs.                  )        2. FALSE DESIGNATION OF
                                       )           ORIGIN AND FALSE
16                                     )           DESCRIPTIONS
17   SAGO STUDIO, an Unknown Business ))        3. UNFAIR COMPETITION IN
     Entity; and DOES 1-10, inclusive, )           VIOLATION OF CAL. BUS. &
18                                     )           PROF. CODE, § 17200, et seq.
                      Defendants.      )
19                                     )        4. COMMON LAW TRADEMARK
                                       )           INFRINGEMENT AND UNFAIR
20                                     )           COMPETITION
                                       )
21                                     )
                                       )        JURY TRIAL DEMANDED
22                                     )
23
24         Plaintiff Chrome Hearts LLC (“Chrome Hearts” or “Plaintiff”) for its claims
25   against Defendant Sago Studio (“Sago”) and DOES 1-10 (collectively, “Defendants”)
26   alleges as follows:
27
28

                                              1
                           COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF
 Case 2:20-cv-06560-SVW-KS Document 1 Filed 07/23/20 Page 2 of 15 Page ID #:2



1                                JURISDICTION AND VENUE
2           1.     Plaintiff files this action against Defendants for trademark infringement
3    and false designation of origin under the Lanham Trademark Act of 1946, 15 U.S.C. §
4    1051 et seq. (the “Lanham Act”), and related claims of trademark infringement and
5    unfair competition under the statutory and common law of the State of California. This
6    Court has subject matter jurisdiction over Plaintiff’s Lanham Act claims under 15
7    U.S.C. § 1121(a) and 28 U.S.C. §§ 1331 and 1338(a).
8           2.     This Court has supplemental jurisdiction over Plaintiff’s state and
9    common law claims pursuant to 28 U.S.C. § 1367(a), because those claims are so related
10   to Plaintiff’s federal claims that they form part of the same case or controversy and
11   derive from a common nucleus of operative facts.
12          3.     This Court has personal jurisdiction over Defendants pursuant to 28 U.S.C.
13   § 1400 because Defendants maintain their headquarters and/or reside in and have
14   committed acts of infringement in the state of California.
15          4.     Venue is proper in this district pursuant to 28 U.S.C. § 1391 because a
16   substantial part of the events giving rise to Plaintiff’s claims herein occurred in this
17   Judicial District.
18                                       THE PARTIES
19          5.     Plaintiff Chrome Hearts LLC (“Chrome Hearts”) is a limited liability
20   company organized and existing under the laws of the state of Delaware, with an office
21   and principal place of business at 915 North Mansfield Avenue, Los Angeles, California
22   90038.
23          6.     Upon information and belief, Defendant Sago Studios (“Sago”) is an
24   unknow business entity with a principal place of business located at 756 E Taylor Street,
25   San Jose, California 95112-3042.
26          7.     Chrome Hearts is unaware of the names and true capacities of Defendants,
27   whether individuals, corporate and/or partnership entities, named herein as DOES 1
28   through 10, inclusive, and therefore sues them by their fictitious names. Chrome Hearts

                                               2
                            COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF
 Case 2:20-cv-06560-SVW-KS Document 1 Filed 07/23/20 Page 3 of 15 Page ID #:3



1    will seek leave to amend this complaint when their true names and capacities are
2    ascertained. Upon information and belief, each one of Defendants Sago and DOES 1
3    through 10, inclusive, caused or are in some manner responsible for causing the
4    wrongful acts alleged herein, and that at all relevant times each one was the agent,
5    servant, and/or employee of the other Defendants acting within the course and scope of
6    said agency, service, and employment.
7          8.     Upon information and belief, at all relevant times herein, each one of
8    Defendants Sago and DOES 1 through 10, inclusive, knew or reasonably should have
9    known of the wrongful acts and behavior alleged herein and the damages caused
10   thereby, ratified and encouraged such acts and behavior, and/or had a non-delegable
11   duty to prevent such acts and behavior but failed or refused to do so.
12               ALLEGATIONS COMMON TO ALL CAUSES OF ACTION
13         A.     The Chrome Hearts Brand and Trademarks
14         9.     Chrome       Hearts   LLC    (“Chrome     Hearts”)    has   been    designing,
15   manufacturing, and selling artistically styled leather goods, apparel, jewelry, and
16   accessories since 1988.
17         10.    Chrome Hearts sells a wide variety of quality artistic products, including
18   leather pants, leather jackets, leather vests, sterling silver jewelry, including necklaces,
19   bracelets, rings and wallet chains, belt buckles, fabric apparel, bags and a wide
20   collection of other products, including furniture, eyewear, and crystal ware.
21         11.    Chrome Hearts products are sold in the exclusive CHROME HEARTS
22   stores throughout the world and in select specialty stores, such as Selfridges in London,
23   Bergdorf Goodman in New York and the United Arrows and Dover Street Market Ginza
24   boutiques in Japan.
25         12.    Chrome Hearts is known for combining the look of rugged apparel with
26   fashion attire to make fashion apparel and accessories. All of Chrome Hearts’ leather
27   products are adorned with sterling silver hardware, including all of the buttons and
28

                                               3
                            COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF
 Case 2:20-cv-06560-SVW-KS Document 1 Filed 07/23/20 Page 4 of 15 Page ID #:4



1    ornamental pieces. Chrome Hearts is also known for using suede inlay designs in
2    connection with leather clothing.
3          13.    Entertainers, such as Madonna, Arnold Schwarzenegger, Rihanna, Cher,
4    Kate Hudson, Tom Brady, David Beckham, and Lenny Kravitz can all be seen in
5    Chrome Hearts’ fashions.
6          14.    In 1993, the Council of Fashion Designers of America (“CFDA”)
7    presented Chrome Hearts with an unsolicited award as designer of the year for its
8    innovative accessories and jewelry designs.
9          15.    Virtually all Chrome Hearts® products, including clothing, denim, and
10   jewelry, are handmade in Los Angeles by Chrome Hearts’ craftsmen. The level of
11   expert workmanship exercised by these individuals is superior and conforms with the
12   strict standards established by Chrome Hearts.
13         16.    Chrome Hearts® products have been praised and recognized in numerous
14   articles appearing in both trade publications and publications directed to the general
15   public around the world, including articles in the United States, Germany, Japan and
16   France. These articles have acclaimed the high artistry, fashion and style of Chrome
17   Hearts’ designs and the uniqueness of the designs.
18         17.    Chrome Hearts is the owner of the CHROME HEARTS word mark,
19   various design only marks, and composite trademarks comprising the CHROME
20   HEARTS mark and design components (hereinafter collectively the “Chrome Hearts
21   Marks”).
22         18.    Chrome Hearts’ most iconic and well recognized trademarks include, but
23   are not limited to, the following U.S. trademark registrations:
24   //
25   //
26
27
28

                                              4
                           COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF
 Case 2:20-cv-06560-SVW-KS Document 1 Filed 07/23/20 Page 5 of 15 Page ID #:5



1
                     Mark                  U.S. Reg. No.         Relevant Goods
2                                          2,216,575     Clothing; namely, tee shirts,
3                                                        shirts, tank tops, pants, chaps
                                                         jeans, sweaters and jackets.
4
5
6
7
         Chrome Hearts Plus Horseshoe
8
            Design Composite Mark
9
                                           3,542,742        Clothing, namely, tee shirts,
10                                                          shirts, tank tops, sweat shirts,
11                                                          sweat pants, jeans, pants,
                                                            sweaters, skirts, dresses,
12                                                          jackets, coats,
           Horseshoe with Plus Mark
13                                                          undergarments, hats, socks
                                                            and footwear.
14                                         2,408,082        Clothing; namely, jeans,
15                                                          leather pants, skirts, jackets,
                                                            chaps, sweaters, vests, tee-
16                                                          shirts and shirts.
17
         Chrome Hearts plus Horseshoe
18
                  Design
19
20
           19.   Chrome Hearts has always devoted substantial time, effort, and money to
21
     designing, developing, advertising, promoting, and marketing its products, and spends
22
     on average over $1 million per year on advertising, promoting, and marketing the
23
     CHROME HEARTS® brand. As a result of its efforts, Chrome Hearts has sold over a
24
     billion dollars’ worth of clothing, all bearing one or more of the Chrome Hearts Marks.
25
           20.   Registrations for many of the Chrome Hearts Marks, including the specific
26
     registration identified above, are valid, subsisting and are incontestable. Through
27
     longstanding use, advertising, and registration, the Chrome Hearts Marks have achieved
28
     a high degree of consumer recognition and constitute famous marks.
                                             5
                          COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF
 Case 2:20-cv-06560-SVW-KS Document 1 Filed 07/23/20 Page 6 of 15 Page ID #:6



1          21.    Chrome Hearts has continuously used the Chrome Hearts Marks in
2    interstate commerce in connection with the sale, distribution, promotion, and
3    advertising of its goods since their respective dates of first use.
4          22.    The Chrome Hearts Marks have come to identify, in the United States and
5    throughout the world, high quality leather fashions, jewelry and accessories designed
6    and manufactured by Chrome Hearts.
7          23.    Due to Chrome Hearts’ long use, extensive sales, and significant
8    advertising and promotional activities, the Chrome Hearts Marks have achieved
9    widespread acceptance and recognition amongst the consuming public and trade
10   throughout the United States.
11         B.     Defendants’ Infringing Conduct
12         24.    The present lawsuit arises from Defendants’ manufacture, production,
13   marketing, distribution, advertisement, offering for sale, and/or sale of clothing that
14   bears marks identical and/or confusingly similar to at least three Chrome Hearts Mark.
15         25.    Upon information and belief, Sago is a company engaged in the promotion,
16   marketing and sale of clothing products and accessories through its website
17   (https://www.sagostudio.com) as well as its social media account on Instagram
18   (@sagoxstudio), all which are accessible to consumers throughout the United States,
19   including those within this judicial district.
20         26.    Upon information and belief, through the aforementioned social media
21   account belonging to Sago, Defendants directly target consumers with Infringing
22   Products, including those within this judicial district.
23         27.    Chrome Hearts has not granted a license or given Defendants any form of
24   permission to use intellectual property belonging to Chrome Hearts, including the
25   Chrome Hearts Marks, in any way.
26         28.    Upon information and belief, Defendants offered for sale, sold, and
27   shipped to consumers in this judicial district Infringing Products, two exemplars of
28   which are shown in the following photographs:

                                               6
                            COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF
 Case 2:20-cv-06560-SVW-KS Document 1 Filed 07/23/20 Page 7 of 15 Page ID #:7



1
2
3
4
5
6
7
8
9                                   Exemplary Infringing Products

10
           29.    Upon information and belief, Defendants’ unlawful acts have misled and
11
     confused, and were intended to cause confusion, or to cause mistake, or to deceive as
12
     to the origin, affiliation, or association of the Infringing Products with Chrome Hearts,
13
     and the sponsorship or approval of the Infringing Products by Chrome Hearts.
14
                                 FIRST CAUSE OF ACTION
15
             (Trademark Infringement Under the Lanham Act, 15 U.S.C. § 1114)
16
           30.    Plaintiff incorporates by reference each and every one of the preceding
17
     paragraphs as though fully set forth herein.
18
           31.    The Chrome Hearts Marks are nationally recognized, including within the
19
     Central District of California, as being affixed to goods and merchandise of the highest
20
     quality, with Chrome Hearts being the exclusive source of all such products.
21
           32.    The specific U.S. registrations to the Chrome Hearts Marks identified
22
     herein are in full force and effect, and each one has been in continuous use since their
23
     respective first dates of use. Indeed, the specific U.S. registrations identified herein,
24
     like many Chrome Hearts Marks, are incontestable by virtue of their registrations and
25
     continuous use in commerce for more than five years.
26
           33.    The Infringing Products bear identical or             confusingly similar
27
     reproductions of one or more Chrome Hearts Marks that are likely to lead to and result
28
     in consumers believing that Chrome Hearts produced, sponsored, authorized, licensed
                                              7
                           COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF
 Case 2:20-cv-06560-SVW-KS Document 1 Filed 07/23/20 Page 8 of 15 Page ID #:8



1    or is otherwise connected or affiliated with Defendants’ commercial and business
2    activities, all to the detriment of Chrome Hearts.
3          34.    Defendants’ use of the Chrome Hearts Marks is without Chrome Hearts’
4    permission or authority and in total disregard of Chrome Hearts’ rights to control its
5    intellectual property.
6          35.    Upon information and belief, Defendants’ acts are deliberate and intended
7    to confuse the public as to the source of Defendants’ goods or services and to injure
8    Chrome Hearts and reap the benefit of Chrome Hearts’ goodwill associated with the
9    Chrome Hearts Marks.
10         36.    As a direct and proximate result of Defendants’ infringing conduct,
11   Chrome Hearts has been injured and will continue to suffer injury to its business and
12   reputation unless Defendants are enjoined by this Court from advertising, selling, and
13   offering for sale products bearing the Chrome Hearts Marks that are not in fact authentic
14   Chrome Hearts® products.
15         37.    Chrome Hearts has no adequate remedy at law.
16         38.    In light of the foregoing, Chrome Hearts is entitled to injunctive relief
17   prohibiting Defendants from using any of the Chrome Hearts Marks, and/or any marks
18   identical and/or confusingly similar thereto, and to recover from Defendants all
19   damages, including attorneys’ fees, that Chrome Hearts has sustained and will sustain
20   as a result of such infringing acts, and all gains, profits and advantages obtained by
21   Defendants as a result thereof, in an amount not yet known, attorneys’ fees and treble
22   damages, as well as the costs of this action pursuant to 15 U.S.C. § 1117(a)-(b), and/or
23   statutory damages pursuant to 15 U.S.C § 1117(c).
24                                SECOND CAUSE OF ACTION
25       (False Designation of Origin and False Descriptions – 15 U.S.C. § 1125(a))
26         39.    Chrome Hearts incorporates herein by reference the averments of the
27   preceding paragraphs as though fully set forth herein.
28

                                                 8
                              COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF
 Case 2:20-cv-06560-SVW-KS Document 1 Filed 07/23/20 Page 9 of 15 Page ID #:9



1          40.      Defendants’ unauthorized use of marks confusingly similar to the Chrome
2    Hearts Marks on its merchandise in interstate commerce and advertising relating to
3    same constitutes false designation of origin and a false representation that the goods are
4    manufactured, offered, sponsored, authorized, licensed by or otherwise connected with
5    Chrome Hearts or come from the same source as Chrome Hearts’ goods when in fact
6    they do not.
7          41.      Defendants’ use of the Chrome Hearts Marks is without Chrome Hearts’
8    permission or authority and in total disregard of Chrome Hearts’ rights to control its
9    trademarks.
10         42.      Defendants’ activities are likely to lead to and result in confusion, mistake
11   or deception, and are likely to cause the public to believe that Chrome Hearts has
12   produced, sponsored, authorized, licensed or is otherwise connected or affiliated with
13   Defendants’ commercial and business activities, all to the detriment of Chrome Hearts.
14         43.      Chrome Hearts has no adequate remedy at law.
15         44.      In light of the foregoing, Chrome Hearts is entitled to injunctive relief
16   prohibiting Defendants from using any of the Chrome Hearts Marks, and/or any marks
17   identical and/or confusingly similar thereto, and to recover from Defendants all
18   damages, including attorneys’ fees, that Chrome Hearts has sustained and will sustain
19   as a result of such infringing acts, and all gains, profits and advantages obtained by
20   Defendants as a result thereof, in an amount not yet known, attorneys’ fees and treble
21   damages, as well as the costs of this action pursuant to 15 U.S.C. § 1117(a)-(b), and/or
22   statutory damages pursuant to 15 U.S.C § 1117(c).
23                                 THIRD CAUSE OF ACTION
24      (Unfair Competition in Violation of Cal. Bus. & Prof. Code § 17200 et seq.)
25         45.      Plaintiff incorporates herein by reference the averments of the preceding
26   paragraphs as though fully set forth herein.
27         46.      The Chrome Hearts Marks are strong and distinctive marks that have been
28   in use for many years and have achieved enormous and widespread public recognition.

                                                9
                             COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF
Case 2:20-cv-06560-SVW-KS Document 1 Filed 07/23/20 Page 10 of 15 Page ID #:10



1             47.   Through prominent, long, and continuous use in commerce, the Chrome
2    Hearts Marks have become and continue to be famous and distinctive in the State of
3    California.
4             48.   Defendants’ misappropriation of the Chrome Hearts Marks was intended
5    to capitalize on Chrome Hearts’ goodwill for Defendants’ own pecuniary gain.
6             49.   Defendants’ unauthorized use of the Chrome Hearts Marks dilutes the
7    distinctive quality of the Chrome Hearts Marks and decreases the capacity of such
8    marks to identify and distinguish Chrome Hearts’ products and has caused a likelihood
9    of harm to Chrome Hearts’ business reputation.
10            50.   By the acts described above, Defendants have caused and will continue to
11   cause irreparable injury to Chrome Hearts’ goodwill and business reputation, in
12   violation of Cal. Bus. & Prof. Code § 17200 et seq.
13            51.   Upon information and belief, Defendants have made and will continue to
14   make substantial profits and gains to which they are not in law or equity entitled.
15            52.   Defendants are liable to Chrome Hearts for all damages, whether direct or
16   indirect, for the misappropriation of Chrome Hearts’ trademarks, reputation and
17   goodwill, which damages are subject to trebling.
18            53.   Upon information and belief, Defendants will continue their infringing acts
19   unless restrained by this Court.
20            54.   Defendants’ acts have damaged and will continue to damage Chrome
21   Hearts, and Chrome Hearts has no adequate remedy at law.
22            55.   In light of the foregoing, Chrome Hearts is entitled to all available relief
23   provided for in California Unfair Business Practices Act, Cal. Bus. & Prof. Code, §
24   17200, et. seq. including permanent injunctive relief, restitution, and attorneys’ fees and
25   costs.
26   ///
27   ///
28   ///

                                                10
                             COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF
Case 2:20-cv-06560-SVW-KS Document 1 Filed 07/23/20 Page 11 of 15 Page ID #:11



1                               FOURTH CAUSE OF ACTION
2            (Common Law Trademark Infringement and Unfair Competition)
3           56.   Chrome Hearts incorporates herein by reference the averments of the
4    preceding paragraphs as though fully set forth herein.
5           57.   Chrome Hearts owns and enjoys common law trademark rights to the
6    Chrome Hearts Marks in California and throughout the United States.
7           58.   Defendants’ misappropriation of Chrome Hearts’ common law trademarks
8    was intended to capitalize on Chrome Hearts’ goodwill for Defendants’ own pecuniary
9    gain. Chrome Hearts has expended substantial time, resources and effort to obtain an
10   excellent reputation for itself and its family of Marks. As a result of Chrome Hearts’
11   efforts, Defendants are now unjustly enriched and are benefiting from property rights
12   that rightfully belong to Chrome Hearts.
13          59.   Defendants’ unauthorized use of the Chrome Hearts Marks has caused and
14   is likely to cause confusion as to the source of Defendants’ products, all to the detriment
15   of Chrome Hearts.
16          60.   Defendants’ acts are willful, deliberate, and intended to confuse the public
17   and to injure Chrome Hearts.
18          61.   Defendants’ acts constitute unfair competition under California common
19   law.
20          62.   Chrome Hearts has no adequate remedy at law to compensate it fully for
21   the damages that have been caused and which will continue to be caused by Defendants’
22   infringing conduct unless it is enjoined by this Court.
23          63.   The conduct herein complained of was extreme, outrageous, fraudulent,
24   and was inflicted on Chrome Hearts in reckless disregard of Chrome Hearts’ rights.
25   Said conduct was despicable and harmful to Chrome Hearts and as such supports an
26   award of exemplary and punitive damages in an amount sufficient to punish and make
27   an example of Defendants and to deter them from similar such conduct in the future.
28

                                              11
                           COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF
Case 2:20-cv-06560-SVW-KS Document 1 Filed 07/23/20 Page 12 of 15 Page ID #:12



1          64.    In light of the foregoing, Chrome Hearts is entitled to injunctive relief
2    prohibiting Defendants from using the Chrome Hearts Marks to recover all damages,
3    including attorneys’ fees, that Chrome Hearts has sustained and will sustain and all
4    gains, profits and advantages obtained by Defendants as a result of their infringing acts
5    alleged above in an amount not yet known, and the costs of this action.
6                                   PRAYER FOR RELIEF
7          WHEREFORE, Plaintiff Chrome Hearts LLC respectfully prays that this Court
8    enter judgment in its favor and against Defendants as follows:
9          1.     Entry of an ORDER granting temporary, preliminary and permanent
10   injunctive relief restraining and enjoining Defendants, their officers, agents, employees,
11   and attorneys, and all those persons or entities in active concert or participation with
12   them from:
13                   a. manufacturing, importing, advertising, marketing, promoting,
14                      supplying, distributing, offering for sale, or selling Infringing
15                      Products and/or any other products that bear the Chrome Hearts
16                      Marks, or any other marks confusingly similar thereto;
17                   b. engaging in any other activity constituting unfair competition with
18                      Chrome Hearts, or acts and practices that deceive consumers, the
19                      public, and/or trade, including without limitation, the use of
20                      designations and design elements associated with Chrome Hearts;
21                   c. committing any other act which falsely represents or which has the
22                      effect of falsely representing that the goods and services of
23                      Defendants are licensed by, authorized by, offered by, produced by,
24                      sponsored by, or in any other way associated with Chrome Hearts;
25         2.     Entry of an ORDER directing Defendants to recall from any distributors
26   and retailers and to deliver to Chrome Hearts for destruction, or other disposition, all
27   remaining inventory of the Infringing Products, in addition to any other goods that
28   infringe upon Chrome Hearts’ rights to the Chrome Hearts Marks, including all

                                              12
                           COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF
Case 2:20-cv-06560-SVW-KS Document 1 Filed 07/23/20 Page 13 of 15 Page ID #:13



1    advertisements, promotional and marketing materials therefore, as well as means of
2    making same in their possession or under their control;
3          3.     Entry of an ORDER directing Defendants to disclose their supplier(s) and
4    manufacturer(s) of the Infringing Products and provide all documents, correspondence,
5    receipts, and invoices associated with the purchase of the Infringing Products;
6          4.     Entry of an ORDER directing Defendants to file with this Court and serve
7    on Chrome Hearts within thirty (30) days after entry of the injunction a report in writing,
8    under oath setting forth in detail the manner and form in which Defendants have
9    complied with the injunction;
10         5.     Entry of an ORDER for an accounting by Defendants of all gains, profits,
11   and/or advantages derived from their infringing acts pursuant to 15 U.S.C. § 1117(a);
12         6.     An award of all profits that Defendants have derived from using the
13   Chrome Hearts Marks, trebled, as well as costs and attorneys’ fees to the full extent
14   provided for by Section 35 of the Lanham Act; alternatively, an award of statutory
15   damages pursuant to 15 U.S.C. § 1117 up to $2 million per trademark counterfeited and
16   infringed, per type of good;
17         7.     An award of enhanced damages due to Defendants’ willful infringement;
18         8.     An award of applicable interest amounts, costs, disbursements, and/or
19   attorneys’ fees, as an exceptional case under 15 U.S.C. § 1117 or otherwise;
20         9.     An award of fees and punitive damages to the full extent available in
21   connection with Chrome Hearts’ claims under California law; and
22         10.    Any such other relief that may be just and proper.
23
24
25
26
27
28

                                              13
                           COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF
CaseDated:      July 23, 2020Document 1 Filed
    2:20-cv-06560-SVW-KS                 BLAKELY
                                              07/23/20LAW
                                                       PageGROUP
                                                            14 of 15 Page ID #:14


                                         By:    /s/ Colby A. Meagle__________
1                                               Brent H. Blakely
                                                Mark S. Zhai
2                                               Colby A. Meagle
                                                Attorneys for Plaintiff
3                                               Chrome Hearts LLC
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                           14
                        COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF
Case 2:20-cv-06560-SVW-KS Document 1 Filed 07/23/20 Page 15 of 15 Page ID #:15



1                                DEMAND FOR JURY TRIAL
2          Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiff Chrome
3    Hearts LLC hereby demands a trial by jury as to all claims in this litigation.
4
5     Dated:        July 23, 2020              BLAKELY LAW GROUP
6
7                                              By:    /s/ Colby A. Meagle________
                                                      Brent H. Blakely
8                                                     Mark S. Zhai
                                                      Colby A. Meagle
9                                                     Attorneys for Plaintiff
                                                      Chrome Hearts LLC
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                              15
                           COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF
